Name: 98/580/EC: Commission Decision of 9 October 1998 approving the programme for the eradication of infectious bovine rhinotracheitis in Italy (notified under document number C(1998) 2999) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  management;  health;  Europe
 Date Published: 1998-10-16

 Avis juridique important|31998D058098/580/EC: Commission Decision of 9 October 1998 approving the programme for the eradication of infectious bovine rhinotracheitis in Italy (notified under document number C(1998) 2999) (Text with EEA relevance) Official Journal L 279 , 16/10/1998 P. 0049 - 0049COMMISSION DECISION of 9 October 1998 approving the programme for the eradication of infectious bovine rhinotracheitis in Italy (notified under document number C(1998) 2999) (Text with EEA relevance) (98/580/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 98/46/EC (2) and in particular Article 9 thereof,Whereas an eradication programme was commenced in Bolzano (Italy) for infectious bovine rhinotracheitis in 1991;Whereas the eradication programme is still in progress; whereas the programme should allow infectious bovine rhinotracheitis to be eradicated from Bolzano (Italy) in the future;Whereas it is therefore appropriate to approve the programme for a period of three years;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme for the eradication of infectious bovine rhinotracheitis from Bolzano (Italy) is hereby approved for a further period of three years.Article 2 Italy shall bring into force by 1 November 1998 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 3 This Decision shall enter into force on 1 November 1998.Article 4 This Decision is addressed to the Member States.Done at Brussels, 9 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29. 7. 1964, p. 1977/64.(2) OJ L 198, 15. 7. 1998, p. 22.